Citation Nr: 0637176	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  04-32 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 




INTRODUCTION

The veteran had active service from October 1943 to June 
1946.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated February 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  

The Board remanded this matter in November 2004 and August 
2005.  


FINDINGS OF FACT

1.	The primary cause of the veteran's death was chronic renal 
failure due to dilated cardiomyopathy.  

2.	The contributing causes of the veteran's death were 
diabetes mellitus type II, atrial fibrillation, and 
peripheral vascular disease.    
 
3.	At the time of the veteran's death, service connection was 
in effect for post-traumatic stress disorder (PTSD) at 50 
percent disabling.      

4.	The veteran's primary and contributing causes of death did 
not relate to his service-connected PTSD.    


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1310, 1318 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.312 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is seeking service connection for cause of the 
veteran's death.  In the interest of clarity, the Board will 
initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the appellant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in a letter 
from the RO dated in June 2003.  38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  In this letter, the RO informed the 
appellant of the elements comprising her claim and the 
evidence needed to substantiate the claim.  This letter 
requested from the appellant relevant evidence, or 
information regarding evidence pertaining to the appeal which 
VA should obtain for the appellant (the Board also finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to her claim).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (veteran should be 
notified that he should submit any pertinent evidence in his 
possession).  This letter advised the appellant of the 
respective duties of the VA and of the appellant in obtaining 
evidence needed to substantiate her claim.  And the letter 
was issued to the appellant before initial adjudication of 
her claim in February 2004.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
The RO did not provide the appellant with information 
regarding disability ratings and effective dates for the 
award of benefits.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Nevertheless, the Board finds no prejudice 
to the appellant in proceeding with the issuance of a final 
decision here.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328.  As will be 
noted below, the appellant's claim will be denied so no 
rating or effective date will be assigned here.  As such, she 
will not be negatively impacted by the lack of notice in this 
matter.      

In sum, the Board finds that VA satisfied VCAA notification 
requirements here, despite the content of the notice letter 
from VA.  The Board also notes that in September 2005, the 
Board again provided the appellant with full notice regarding 
her claim.          

The VA must also make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include obtaining a medical 
opinion when such an opinion is necessary, as further defined 
by statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  The Board finds that the VCAA's requirement to assist 
the appellant has also been met here.  VA obtained medical 
records relevant to this appeal.  And VA provided the 
appellant with multiple medical opinions.              

Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claim for Service Connection for Cause 
of the Veteran's Death

The appellant claims entitlement to service connection for 
the causes of her spouse's death.  For the reasons set forth 
below, the Board disagrees, and finds the RO's denial of her 
claim the proper course of action.  

Service connection for cause of a veteran's death will be 
found when the evidence establishes that a service-connected 
disability was either the principal or a contributory cause 
of death.  38 C.F.R. § 3.312.  The principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, aided 
or lent assistance to the production of death.  38 C.F.R. § 
3.312(c).

The evidence of record shows that in April 1944 the vessel 
the veteran was aboard was torpedoed off the coast of 
England.  Soon afterward, the veteran was ordered to abandon 
ship into the Atlantic Ocean.  The evidence indicates that he 
remained in open waters for several hours before being 
rescued.  Based on these fact, the RO, in September 2002, 
granted the veteran service connection for post-traumatic 
stress disorder (PTSD).  In March 2003, the veteran died.  
The veteran's death certificate listed chronic renal failure 
due to dilated cardiomyopathy as the primary cause of death, 
and diabetes mellitus type II, atrial fibrillation, and 
peripheral vascular disease as contributing causes of death.

The appellant now asserts that the veteran's experiences in 
April 1944 contributed to the medical conditions that caused 
his death.        

The veteran's service medical records do not mention the 
disorders that ultimately caused his death.  The Board 
therefore remanded this matter in November 2004 to seek 
medical opinions regarding the appellant's claim.  

Pursuant to that particular remand, an endocrinologist and 
two psychiatrists commented on whether the service-connected 
PTSD related to the veteran's causes of death.  The 
endocrinologist stated that PTSD is not recognized as a risk 
factor in the causes of the veteran's death.  The 
psychiatrists stated that there was nothing in the medical 
literature that finds a causal relationship between PTSD and 
any of the medical conditions from which the veteran died.  
The medical opinion concluded that it was not as likely as 
not that the veteran's PTSD related to his causes of death.  

The Board again remanded this matter in August 2005, seeking 
medical opinion on whether the conditions which led to the 
veteran's PTSD - the weather and water exposure he 
experienced while floating at sea following the sinking of 
his ship - related at all to the causes of his death.  
Another opinion was issued by the endocrinologist who 
commented on this matter following the previous remand.  In 
her opinion, she found no relationship between the causes of 
death and the veteran's in-service experiences.  
Specifically, she stated that "cold water and weather 
exposure for one day has never been recognized as a causative 
factor for the development of advanced heart disease, renal 
failure, diabetes, [or] chronic atrial fibrillation."  In 
closing her opinion, the examiner then stated that it is not 
as likely as not that a relationship existed between, on the 
one hand, the PTSD and the conditions the veteran experienced 
at sea on the day his ship was sunk, and, on the other hand, 
the multiple medical disorders the veteran had at the time of 
his death.  

It is clear that the veteran had been diagnosed with a 
service-connected disorder at the time of his death.  And the 
record is clear that the veteran died from chronic renal 
failure due to dilated cardiomyopathy, diabetes mellitus type 
II, atrial fibrillation, and peripheral vascular disease.  
However, there is no competent medical evidence of record - 
in private, VA, or service medical records - that connects 
these causes of death to the service-connected PTSD, or the 
experiences that led to the PTSD.  As such, the appellant's 
claim necessarily fails under 38 C.F.R. § 3.312.

The Board finds, moreover, that Dependency and Indemnity 
Compensation (DIC) benefits are not due here under 38 
U.S.C.A. § 1318.  Under this statute, benefits are payable to 
the surviving spouse of a deceased veteran in the same manner 
as if the death were service-connected.  A "deceased 
veteran" for purposes of this provision is a veteran who 
dies not as the result of the veteran's own willful 
misconduct, and who either was in receipt of, or entitled to 
receive, compensation at the time of death for a service-
connected disability rated totally disabling.  38 U.S.C.A. § 
1318(b); 38 C.F.R. § 3.22.  The service-connected disability 
must have been either continuously rated totally disabling 
for 10 or more years immediately preceding death, or 
continuously rated totally disabling for at least 5 years 
from the date of the veteran's separation from service.  Id.  
The total rating may be schedular or based on 
unemployability.  38 C.F.R. § 3.22.

As noted here, the veteran was only rated as 50 percent 
disabled from one disability, PTSD.  As such, disability 
benefits under 38 U.S.C.A. § 1318 do not apply here.  

Though the Board has carefully considered the appellant's 
belief that the veteran's death was related to his in-service 
experiences, the Board finds that, as a layperson, she is not 
competent to testify to medical diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As such, the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


